Mu. Justice Wole,
dissenting.
The Court in consultation arrived at the foregoing decision. Mr. Justice Hutchison thereafter proposed setting the certiorari for Monday August 17th, wherein the writer concurred. Mr. .Justice Aldrey thought the Court had no power to hear anything not included in the call of the G-overnor and Mr. Justice Hutchison was unwilling to set the case with a divided Court acting. I dissent because the Court did not set the case for an early date. The hearing of this certiorari case was set for November 16th, 1931, because no return could formally be had before the Court closed its sessions. Under a special call of the Governor we were assembled to consider certain motions of the plaintiffs. While this call was limited to the consideration of the said motions it created a term of this Court wherein we are authorized to consider, as I understand the law, any case already submitted to it. People ex rel. S. L. & T. Co. v. Supreme Court, 220 N. Y. 487, 116 N. E. 384; Matter of Reynolds v. Crapsey, 241 N. Y. 389; Saranac Land & Timber Co. v. Roberts, 227 N. Y. 188, 125 N. E. 102; 15 C. J. 891. See also Caldwell v. State, 84 So. 272. This is true of the pending certiorari.
*803The ease was set for November, bat the return of the District Court of San Juan has been filed. We are thus, in my opinion, empowered-to annul the previous setting of the ease and give it a speedy hearing. In a certiorari proceeding where all the papers are before us it seems to me, assuming the power, the Court in a very important matter of this kind should proceed to a hearing.
All the matters here involved could be then settled by the Court as at present constituted and I think we ought to have proceeded to set the case.